                        Case 1:16-cv-03104-SCJ Document 60-5 Filed 11/28/18 Page 1 of 1
    ATIACHMENT D-1 PLAINTIFF•s LIST OF EXHIBITS

~AO     I 87 fRey 7/87\ Exhjbjt and Wjtness I.jst



                                                 UNITED STATES DISTRICT COURT
                               Northern                                               DISTRICT OF                                        Georgia



                              Judy A. Crow
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        v.
                    United States of America                                                                           Case Number: 1:16-CV-3104-SCJ

PRESIDING JUDGE                                                    PLAINTIFF'S ATIORNEY                                      DEFENDANT'S ATIORNEY
 Steve C. Jones                                                     Dennis Cathey                                             Gabriel Mendel
TRIALDATE(S)                                                       COURT REPORTER                                            COURTROOM DEPUTY


 PLF.      DEF.         DATE
                                      MARKED ADMITTED                                                    DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                                                                VA Medical Records for James Crow

   2                                                                Longstreet Clinic Medical Records for James Crow

   3                                                                Harry C. McDonald Medical Records for James Crow

   4                                                                Stephens County Hospital Medical Records for James Crow

   5                                                                V\lhitfield Funeral Home bill for James M. Crow, deceased

   6                                                                Photographs of James M. Crow, deceased and his family

   7                                                                Annuity Mortality Table for 1949, Ultimate

   8                                                                Social Security Administration Statement (for benefits)




• Include a notatiOn as to the locatiOn of any exh1b1t not held w1th the case file or not ava1lable because of s1ze.

                                                                                                                                     Page I of _ _1.:....__ Pages
